DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments/ remarks filed on 08/13/2021 have been fully considered.
Claims 42-49, 75-76, 78-80 and 84-86 are pending for examination.
Claims 1-41, 50-74, 77, and 81-83 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-49, 75-76, 78-80, and 85-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 43, 46, 75, 78, and 85 is/are also rejected due to said dependency.
In regard to claims 42 and 43, claims 42 and 43 depend from a cancelled claim 27 and therefore the scope/ structure of the apparatus cannot be determined. Furthermore, “the green light” recited in claim 42 lack of sufficient antecedent basis. In 
In regard to claims 46, 78 and 86, “the expression” lacks of sufficient antecedent basis. It is noted that the claims, which claims 46, 78 and 86 depended, were amended to cancel the modification of the recited “function”. It is suggested that “an expression” should be set forth in the claims. 
In regard to claim 75, the claim recites “receiving one or more absorption measurements of two or more wavelengths… calculating a blood glucose value based on a function of at least one of the (ratio) terms…wherein R is a measure of amplitude of red light; and IR is a measure of amplitude of infrared light”. It is unclear whether “a measure of amplitude of red light and a measure of amplitude of infrared light” are part of the absorption measurements or they are additional optical data not associated with the absorption measurements (e.g. environmental light, ambient light, or other light data/ measurement(s)) and the relationship(s) between the absorption measurements, glucose calculations, the R light and the IR light is/ are not clearly defined in the claims. If the R and IR light are a part of the absorption measurements, it is suggested “R is a measure of amplitude of red light in the one or more absorption measurements; and IR is a measure of amplitude of infrared light in the one or more absorption measurements” or similar language should be set forth in the claim. Clarification is requested by amendments.
In regard to claim 85, it is unclear what the term “Table 5” and other symbols of the equation stand for. Clarification is requested by amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Nousianen (USPGPUB 2017/0281081 – cited in previous action) in view of Takatani et al. (USPN 5,203,329 – cited in previous action) and further in view of Davidson (USPGPUB 2017/0209081 – cited in previous action).
In regard to claim 84, Nousianen discloses a non-invasive blood glucose meter (Figs. 1-7 and associated descriptions; glucose, [0072]) comprising: a sensor body configured to mate with a tissue surface (housing/ casing 20, Figs. 1-7 and associated descriptions; [skin], [0040]); a plurality of light sources configured to emit light to the tissue surface (LEDs, [0068]) , the plurality of light sources comprising: a first blue light source disposed on the sensor body; a first green light source disposed on the sensor body; a first red light source disposed on the sensor body; and an first infrared light source disposed on the sensor body (green blue red infrared LEDs, [0068]); a photodetector disposed on the sensor body at a position for capturing light emanating from the tissue surface after emission from the plurality of light sources (photodetector 40, Fig. 4 and associated descriptions); and a controller programmed to: receive one or more signals from the photodetector (element 41, Fig. 4 and associated descriptions; 
Nousianen does not specifically disclose the plurality of light sources comprising a second blue light source disposed on the sensor body; a second green light source disposed on the sensor body; a second red light source disposed on the sensor body; a second infrared light source disposed on the sensor body.
Takatani teaches an optical noninvasive monitoring device (Figs. 1-5 and associated descriptions) comprising a sensor body configured to mate with a tissue surface (element 110, Fig. 4 and associated descriptions); four light sources with a first wavelength disposed on the sensor body (elements 12, Fig. 4 and associated descriptions); four light sources with a second wavelength disposed on the sensor body (elements 14, Fig. 4 and associated descriptions); four light sources with a third wavelength disposed on the sensor body (elements 15, Fig. 4 and associated descriptions); four light sources with a fourth wavelength disposed on the sensor body (elements 17, Fig. 4 and associated descriptions) and a photodetector disposed on the sensor body at a suitable position for capturing light emanating from the tissue surface after emission from the sixteen light sources (element 10, Fig. 4 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose meter (Nousianen) to incorporate the emitter-detector configurations as taught by Takatani, since both 
Nousianen as modified by Takatani does not specifically discloses the controller is further programmed to calculate the blood glucose value based on a function of at least one of: a measure of detected amplitude of the first blue light; a measure of detected amplitude of the second blue light; a measure of detected amplitude of the first green light; a measure of detected amplitude of the second green light; a measure of detected amplitude of the first red light; a measure of detected amplitude of the second red light; a measure of detected amplitude of the first infrared light; and a measure of detected amplitude of the second infrared light.
Davidson teaches a noninvasive glucose measuring device using green and IR light data of the tissue for calculating glucose level of the user (Figs. 1A-1B and 3-4 and associated descriptions; [0076]; [0082-0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose meter (Nousianen as modified by Takatani) to incorporate the glucose calculation(s) and associated operation(s) as taught by Davidson, since both devices are noninvasive optical glucose monitors and one of ordinary skill in the art would have recognized that the use of green and IR light data facilitate calculating glucose level of the user (see Davidson). The rationale would have been to better convert the detected optical data into the glucose level of the user.

Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed on 08/13/2021, with respect to 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 42, 47, 75, 79, and 84 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791